 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDClark Bros.Transfer,Inc.,andGeneral Drivers andHelpers Union Local No. 554,affiliated with theInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 17-CA-4227December24, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn August 13, 1970, Trial Examiner Melvin Pollackissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also foundthat the Respondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision, and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Clark Bros. Transfer, Inc., Omaha,Nebraska, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.2IT IS FURTHER ORDERED that those portions of thecomplaint as to which no violations have been foundare hereby dismissed.iThe Respondent's exceptions, in large part, are directed to thecredibilityfindingsmade by the Trial Examiner it is the Board'sestablished policy not to overrule a Trial Examiner's resolutions as tocredibility unless, as is not the case here, a clear preponderance of all therelevant evidence convinces us that they are incorrectStandard Dry WallProducts,Inc, 91 NLRB 544, enfd 188 F 2d 362 (C A 3) Nor do we findmerit in theRespondent's contention that because the Trial Examinercredited the General Counsel's witnesses and discredited the Respondent'switnesses,his credibility resolutions are erroneous or attended by bias orprejudiceN L R Bv Pittsburgh SteamshipCo,337 US 656 Accordingly,we find no basis for disturbing the Trial Examiner's credibility findings inthis case2 In footnote 25 of the Trial Examiner'sDecision substitute°20° for"10" daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: This case was heardon June 9 and 10, 1970, at Omaha, Nebraska, on a chargefiled on March 3, 1970, and a complaint issued on April 29,1970. The complaint, as amended at the hearing, allegesthatRespondent Clark Bros. Transfer, Inc., violatedSection 8(a)(1), (3), and (4) of the National Labor RelationsAct, as amended, by surveillance or creating the impressionof surveillance of union activities, by threats to close itsOmaha terminal, and by discharging Fred Van Valkenbergbecause of his union activity and because he gave testimonyunder the Act.Upon consideration of the entire record in the case,'briefs filed by the parties, and my observation of thedemeanor of the witnesses as they testified, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,a Nebraska corporation,is engaged in thetransportation of freight at terminals in Norfolk,Lincoln,and Omaha,Nebraska,and in SiouxCity,Iowa. Respon-dent annually derives over $50,000 in gross revenues fromthe interstate aspect of its operations and over $50,000 ingross revenues for services to enterprisesoverwhich theBoard would assert jurisdiction.I find that Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDGeneral Drivers and Helpers Union Local 554, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled theUnion, is a labor organization within themeaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Sequence of EventsDavid Farris, the manager of Respondent's Omahaterminal,hired Fred Van Valkenberg as a driver on June16, 1969. During the summer, Van Valkenberg had an"argument" with Ray Bargenquast, the dock foreman forIdeal Truck Lines. Bargenquast told Farris not to send VanValkenberg to his dock again. Farris informed VanValkenberg that Bargenquast did not want him on his dockagain and assigned him to another route.The Omaha drivers and dockmen discussed unioniThe General Counsel's motion to correct the record is granted187 NLRB No. 77 CLARK BROS. TRANSFER, INCrepresentation in November 1969 but decided to wait untilafterChristmas before they "started anything." In earlyJanuary 1970,2 the employees met with Farris and told himthey wanted "time and a half." Farris said they might haveto give up another benefit to get time and a half. Theemployees also expressed their "personal feelings" aboutunion representation.About January 6, Van Valkenberg obtained authoriza-tion cards from a union organizer. Van Valkenberg signed acard and handed cards out to other employees to sign. VanValkenberg turned the signed cards over to the Union,which filed a petition for a Board election on January 12. Afew days later, Respondent called the employees to ameeting.Attorney Rasmussen asked why the employeesthought they needed "a third party for a speaker" and saidRespondent might be able to work out something amongthe employees without bringing in a third party. He spokeabout Respondent's profit-sharing plan and compared a"union standard retirement plan" with Respondent'sretirement plan.3About January 16, Manager Farris remarked to VanValkenberg, "Better men have tried to put the union in thanyou are." About this time, Farris told driver ClaytonMarshall, that he "didn't know whether [Respondent]would close the front doors or not "if the Union got m."4Farris subsequently made a similar statement to severaldrivers, including Marshall.Van Valkenberg made arrangements for two meetings atthe Union's hall during January. The second meeting wassetafterwork at 7:30 p.m. Van Valkenberg, ClaytonMarshall, Charles McKeag, and Howard Hansford wereworking late on the dock the day of the meeting. ManagerFarris came to the dock about 7 p.m. and helped theemployees load trailers. The work was finished about 7.20p.m. and Farris remarked, looking directly at VanValkenberg, "You made it in time for your union meetingand I hope you have fun." Van Valkenberg said he "hoped,too." The next morning, Farris asked Van Valkenberg if he"got anything accomplished" and Van Valkenberg replied,"I hope so."On January 28, the Board scheduled a hearing forFebruary I t on the Union's representation petition.Pursuant to a subpena issued at the Union's request, VanValkenberg testified at the hearing.5 He gave testimony tothe effect that the drivers and dockmen at the Omahaterminal work substantially in the Omaha area and havelittle to do with employees at Respondent's other terminals.On February 26, Van Valkenberg came to the terminal2All dates hereinafter are in 1970 unless otherwise stated3Rasmussendid not mention the Union during this meeting4Farris had received a form from a "loan company" in connection withMarshall's contemplated purchase of a house5Van Valkenberg had volunteeredat a union meetingto testify at therepresentationhearing6The drivers and dockmen report for work at 8, 9, or 9 30 a in7Van Valkenberg testified that the list had six stops, the last one beingIdeal Truck Lines, and that Nielson told him to call her from SterumFreight, the next to the last stop on the list Nielson testified that SterumFreight was the last stop on Van Valkenberg's list and she told him to callher from that stop for additional instructions8Nielson denied making this remark to Van Valkenberg She testifiedthatVan Valkenberg voiced no objection about going to Ideal Truck Lines461about 9 a.m. and had coffee with Hansford before clockingin for the 9:30 a.m. shifts Manager Farris told VanValkenberg, who regularly drove a pickup truck, that hehad to drive a trailer that day and should get a list of stopsfrom dispatcher Clara Nielson. Nielson gave Van Valken-berg a list of stops on the "bottoms run" and told him tocall her when he was finished at Sterum Freight.? As VanValkenberg was getting ready to leave, driver Harry Ellis,who regularly had the "bottoms run," came in from anearly load he had handled that morning. Farris at this timetold Hansford to make a pickup with his trailer.Van Valkenberg called Nielson from Sterum Freight and,when Nielson instructed him to go to Ideal Truck Lines fora pickup, mentioned his argument the previous summerwith Dock Foreman Bargenquast. Nielson said "it shouldhave blown over by now."8 Van Valkenberg drove toIdeal's dock. As he walked over to Bargenquast's desk onthe dock to pick up bills of lading, Bargenquast said, "Putthe bills back and get off my dock I told you a long timeago I didn't want you on this dock and I meant it."Bargenquast called Farris and said, while Van Valkenberglistened, if Van Valkenberg "was the only man to senddown there, don't bother to send anybody."9 He told Farristo come down or get someone else to pick up the freight orhe would give the freight away. Fares said he would beright down. Bargenquast walked away and Van Valkenbergcalled Farris, who told him to wait in the truck until he gotthere. Farris came down, got into the truck, and asked VanValkenberg what had happened. Van Valkenberg said he"just walked on the dock and [Bargenquast] told [him] toget off. I didn't say a word." Farris said he would talk toBargenquast and left the truck.Farris returned in 2 or 3 minutes and, according to VanValkenberg, said, "Are you trying to make me fire you?"Van Valkenberg said, "No," and Farris said, "What are youtrying to do, then?" Van Valkenberg answered "Nothing."Farris said, "You are leaving no alternative for me" andsuggested that it would be better for Van Valkenberg'srecord if he quit. Van Valkenberg said he would not quit.Farris said, "You leave me no alternative then, I am goingto have to dismiss you. You can finish the rest of the dayout or bring the truck in." Van Valkenberg said he wouldbring the truck in. He asked Farris the reason for hisdischarge but Farris did not answer him. Van Valkenbergfurther testified that Farris told him at the terminal that hewas sorry he had to discharge him and would try to get himaweek's severance pay, and that he could give VanValkenberg "a good recommendation" if he quit but not"for being fired."and that she had no knowledge of any "disagreement" betweenBargenquast and Van Valkenberg Nielson is Respondent's sole dispatcherand has many conversations with drivers during the course of the day Iconsider that Van Valkenberg had the better recollection and credit hisversion of the conversation9Farris testified that Bargenquast said Van Valkenberg had "mouthedoff" to him Bargenquast did not recall that Van Valkenberg said anythingat all to him that day and said he did not want to give Van Valkenberg anyfreight because of Van Valkenberg's "attitude" during the summer of 1969As Bargenquast's testimony corroborates Van Valkenberg's testimony thathe said nothing to Bargenquast, I find that Bargenquast did not complainto Farris over the telephone that Van Valkenberg had "mouthed off" tohim 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDVan Valkenberg came to the terminal the next day andpicked up his paycheck and a week's severance pay.According to Van Valkenberg, before he left Farris said, "Ithink I know where they are looking for some help" andgave him the name of a company.Farns testified that he reminded Van Valkenberg at theIdeal premises"of all the times [he] had jumped on him andchewed him out about mouthing off to customers, abouttardiness and absenteeism, and all the trouble he hadcaused," that the Company could not put up with losingbusinessbecause of customer complaints against VanValkenberg,10 and that he had no choice but to let him go.He gave Van Valkenberg the option to quit or be fired andsaid Van Valkenberg would get a week's severance payunder company policy. Farris denied telling Van Valken-berg that he would give him a recommendation to anotheremployer if he quit. He said he could not recall telling VanValkenberg he would help him find a new job but that hedid ask Van Valkenberg "if he could find a job" and gavehim the name of "a little delivery service" that he heard hadbeen looking for drivers. I do not consider Farris a reliablewitness(sec.B,3,below) and credit Van Valkenberg'sversion of the discharge.B.Analysis and Conclusions1.SurveillanceManager Farris told Van Valkenberg a few days after theUnion filed a petition for a Board election on January 12that "better men" than Van Valkenberg had tried to get theUnion in. Later that month, looking directly at VanValkenberg, he remarked, in the presence of severalemployees who had finished work about 7:20 p.m., "Youmade it in time for your union meeting and I hope you havefun." A union meeting was actually scheduled for 7:30 thatevening. The next morning, Farris asked Van Valkenberg ifhe "got anything accomplished."Farris testified that some drivers volunteered informationto him about the union activities of Van Valkenberg andother drivers.With respect to his remark about theemployees making it in time for their union meeting, he saidthat drivers told him about the union meeting to be heldthat night and that he arranged for the men on the earliershifts to work late so that the men on the last shift couldmake it in time for themeeting.He said he was told the nextmorning by a driver that the union officials were an hour ortwo late for the meeting, and he asked Van Valkenberg howthey made out at the meeting to give him "a little dig."Farris' remarks on the foregoing occasions indicated thathe had information regarding the union activity of VanValkenberg and the other employees. Farris' testimonyshows that his knowledge of union activity came from somedrivers and not from union activity carried on openly at theterminal.Respondent points out that the drivers expressedtheir "personal feelings" about union representation at a10Farris said that when he teed to talk to Bargenquaston the dock, hesaw "all the freightwe would normally get" being loaded on a competitor'struckii According to Van Valkenberg, Farris told him to control his temperand not to "blow upjust over an argument "12Hansford testified thathe heard uncomplimentaryremarks aboutmeeting attendedby Farns early in January. It does notfollow, however, that the drivers would be indifferent toFarris' subsequent checking on their union activities. I findthat Farris' remarks created animpressionof surveillanceof union activity, in violation of Section 8(a)(1) of the Act.Cf.International Typographical Union,183 NLRB No. 60. Itseemsthat whatever information Farris received concern-ing unionactivity was volunteered to him. I therefore findno merit in the allegationof the complaint that Respondentengaged in surveillanceof union activity.2.ThreatsIhave found that Farris told driver Clayton Marshall inmid-January that he did not know whether or notRespondent would close the Omaha terminal if the Uniongot in, and that he subsequently made a similar statementto several drivers, including Marshall. As Farris' statementsimplied that the terminal might be closed if the Unionsuccessfully organized the employees, it was violative ofSection 8(a)(1) of the Act.3.The discharge of Van ValkenbergVan Valkenberg obtained authorization cards from theUnion and solicited other employees to sign them; hearrangedmeetingsat the union hall and notified theemployees of those meetings; and he gave testimony at aBoard hearing favorable to the Union's position that thedrivers at the Omaha terminal constituted an appropriatebargaining unit.Terminal Manager Farris said he knew Van Valkenbergwas a union supporter but insisted that he discharged VanValkenberg on February 26 solely because of VanValkenberg's shortcomings as an employee. His explana-tion for the discharge may be summarized as follows: AfterBargenquastin thesummeror fall of 1970 told Farris not tosend Van Valkenberg to the Ideal Truck Lines dock again,FarrisassignedVan Valkenberg to another run "toeliminatethe problem." He told Van Valkenberg he wasreassigninghim "because of an accumulation of com-plaints" and "to just try and keep his mouth shut." llHoward Hansford reported to Farris that several customerstold him "they were very thankful he was on the run insteadof Fred because they disliked himverymuch" 12 DockForeman Ed Timm told Farris "many times" that most ofthe other drivers disliked Van Valkenberg and that VanValkenberg "caused many troubles on the dock" whenFarriswas in his office. Timm came into the office onenight "very upset" and said that if Farris did not get rid ofVan Valkenberg "someone on the dock was going to killhim." He asked Farris why he did not fire Van Valkenberg.Farris replied that "the NLRB would undoubtedly raise anunfair labor practicesuit" because Van Valkenberg wastrying to organize the terminal.13 In December 1969, VanValkenberg took over for a week the route of HubertMoore, who was on vacation. After Moore returned fromVan Valkenbergfrom customersbut that he did not pass these remarks onto management13Timm testifiedthathe toldFarns inAugust 1969 that VanValkenbergwas "givingeverybodya bad time and using fouland abusivelanguage," and that,before leaving Respondent's employ on December 1,1969, he told Farristodo somethingabout Van Valkenberg"because CLARKBROS.TRANSFER, INC.his vacation, he told Farris he had received complaintsfrom his customers, including Interstate Freight Lmes,14about Van Valkenberg "mouthing off to them. " 15 Farris,who had spoken to Van Valkenberg several times about his"conduct and language," told him he had more customercomplaints and "this was his last chance. I had enough ofit." 16 Farris allegedly had also repnmanded Van Valken-berg "several times" for being tardy and absent." 17Accordingly, when Bargenquast complained on February26 that Van Valkenberg had "mouthed off" to him andgave a competitor freight assigned to Respondent, hereminded Van Valkenberg "of all the times I had jumpedon him and chewed him out about mouthing off tocustomers, about tardiness, and absenteeism, and all thetrouble he had caused," and told him he had no choice butto let him go "because I wouldn't have any discipline withthe men at all." 18Farris conceded that Van Valkenberg "at times" wasmore productive than some of the other employees andDock Foreman Timm described Van Valkenberg as a goodworker except for giving "smart answers" when told to dosomething. It thus appears that Van Valkenberg was acompetent man but that he was inclined to argue overinstructions and, in the words of Timm, used "foul andabusive language," and gave "everybody a bad time."Timm so advised Farns early in Van Valkenberg'semployment, and, in the summer or fall of 1969,Bargenquast of Ideal Truck Lines became so incensed atVan Valkenberg that he told Farris not to send VanValkenberg to his dock again. Before Timm quit Respon-dent's employ on December 1, 1969, he advised Farris to dosomething about Van Valkenberg because one of the otheremployees might "kill" him. Dock Supervisor Morford ofInterstateMotor Freight complained to Farris about VanValkenberg causing "a disturbance on his dock."19 I findfrom these facts that Farris was aware that Van Valkenbergantagonized both his fellow employees and the employeesof Respondent's customers. While Farris would have beenjustified in discharging Van Valkenberg for this reason, it isestablished law that "a justifiable ground for dismissal of anemployee is no defense to an unfair labor practice charge ifsuch ground was a pretext and not the moving cause."N. L. R. B. v. South Rambler Company,324 F.2d 447, 449somebody was liableto kill him" (Timm explained. "Some of theguys were very unhappy with the way he was conducting himself and himalways having something to say to everybody regardless of what was saidto him and generally just riding the guys ") Timm did not corroborateFarris' testimony that he asked Farns in November 1969 why Farns didnot discharge Van Valkenberg Rather, he testified that he did not report toFarris a scuffle between Van Valkenberg and driver Charles McKeagcaused by Van Valkenberg giving McKeag "a little more static or lip that(McKeag) cared for" because he was "not trying to get anybody out of afob " Timm left Respondent's employ before organizing activity began atthe terminal In these circumstances, I discredit Farris' testimony that hetoldTimm he was afraid of an NLRB proceeding against him if hedischarged Van Valkenberg14 Interstate'sdock supervisor,Morford, testified that he twicecomplained to Farris about Van Valkenberg causing a disturbance on hisdock "because he wouldn't follow the instructions of the interline checker "15Moore did not testify at the hearing38Van Valkenberg testified that, apart from the Bargenquast episode inJuly, Farris never said anything to him about his "attitude or anything "17Farris testified that, according to Respondent's records,VanValkenberg was late for work 34 times and was absent 15 days in a 6-month periodDock Foreman Timm testified that he knew Van463(C.A. 8). I find for the reasons set forth below that Farrisdischarged Van Valkenberg on February 26, 1970, not forhis shortcomings as an employee, but for his union activity.a.Respondent preferred to deal with its employeesdirectly rather than through a union. After the Union fileda petition for a Board election, Respondent called ameeting of the employees and, through its attorney,deprecated the need for "a third party" to represent theemployees. Farns told Clayton Marshall and other driversthat Respondent might close the front doors "if the Uniongot in."b.Respondent knew Van Valkenberg was the leader ofthe union movement. Farris told Van Valkenberg that"better men . . . than you are" had tried to organize theterminal, and Van Valkenberg was the only employeecalled by the Union to testify at the hearing on itsrepresentation petition.c.Two weeks after he testified at the representationhearing, although Hansford was also awaiting assignment,Van Valkenberg was sent to Ideal Freight Lines for the firsttime since Dock Foreman Bargenquast told Fams not tosend Van Valkenberg to his dock.20 Van Valkenberg calledhisproblem with Bargenquast to dispatcher Nielson'sattention, but she sent him on to Ideal, saying, "It shouldhave blown over by now."d.Ido not credit Farris' testimony that he told VanValkenberg that he was discharging him for disregardingreprimands about "mouthing off" to customers, tardinessand absenteeism, and causing trouble. Van Valkenberg didnothing to antagonize Bargenquast on February 26, andFarris had no reason to believe otherwise. I have foundabove, in accordance with the testimony of Bargenquastand Van Valkenberg and contrary to Farris' testimony, thatBargenquast did not tell Fams over the telephone that VanValkenberg had "mouthed off" to him. Farris himselftestified that he did not get to speak to Bargenquast afterVan Valkenberg told him that he had simply walked on theIdeal dock and had not said a word when Bargenquast toldhim to get off the dock. Farris also testified that he receivedno customer complaintsagainstVan Valkenberg for almost2 months before the discharge,21 and the record shows noreports to Farns of difficulties between Van Valkenbergand his fellow employees since Dock Foreman Timm toldValkenberg was "tardyquite a few times and absent"but affirmed oncross-examinationthat otheremployeeswere in the"same position" as VanValkenberg Van Valkenbergdeniedthat Famsever spoke to him aboutbeing absent or tardy.isVan Valkenbergtestified that he asked Farriswhy he was beingdischargedand Farns refused to answer him.19Morfordplaced his complaints at the beginning and endof January1970Farnstestified,however, that he received no customer complaintsagainst VanValkenbergafter lateDecember 1%9 or early January 1970 1find thatMorfordlast complainedto Fams about Van Valkenberg in earlyJanuary 197020Van Valkenbergtestified in effect that this was his first trip to idealsince his argumentwithBargenquast.Fams testified that he did not knowwhether Van Valkenbergmadeany tripsto Ideal between the argumentand February 2621 1 regard Farns' testimony on customer complaints against VanValkenbergas quite exaggeratedVan Valkenberghad his "argument" withBargenquast in the summer orearlyfall of 1%9.The recordshows noother directcustomer complainttoFamsexceptmonths later fromMorfordat InterstateAccording to Fams,drivers Hansford and Mooreadvised himof customer complaints against Van Valkenberg's conductHansford denied passing on such complaints to Fams and Respondent did(Continued) DECISIONS OF NATIONALLABOR RELATIONS BOARDFaros in November 1969 that he should do somethingabout Van Valkenberg's conduct. Van Valkenberg had apoor punctuality and attendance record but, according toDock Foreman Timm, this was not unusual amongRespondent's drivers, and Respondent did not put intoevidence the punctuality and attendance records of theother drivers.Van Valkenberg, unlike Farris, impressed me as a witnesswho tried to be accurate in his recollection of events. Itherefore credit his testimony that Farris after the firstBargenquastepisode said nothing further to him about his"attitude or anything," 22 that Farris refused to tell him whyhe was being discharged, and that Farris offered to give him"a good recommendation" if he quit.For the foregoing reasons, I find that the reasonsadvanced by Respondent for Van Valkenberg's dischargearepretextsand that it discharged him in order todiscourage support of the Union, in violation of Section8(a)(3) and (1) of the Act.23CONCLUSIONS OF LAW1.Respondent violated Section 8(a)(1) of the Act bycreating the impression of surveillance of union activitiesand by threats to close the Omaha terminal if the Unionsucceeded in organizing it.2.Respondent violated Section 8(a)(3) and (1) of theAct by discharging Van Valkenberg to discourage supportof the Union.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.It has been found that Respondent discharged Fred VanValkenberg on February 26, 1970, in violation of Section8(a)(3) and (1) of the Act. It will therefore be recommendedthat theRespondent offer him immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of earningssuffered by reason of the discrimination against him bypayment of a sum of money equal to that which henormally would have earned, absent the discrimination,from the date of the discrimination to the date of the offerof reinstatement, less net earnings during such period, withbackpay computed on a quarterly basis in the mannerestablished by the Board inF.W.Woolworth Company,90NLRB 289. Backpay shall carry interest at the rate of 6percent perannum as setforth inIsis Plumbing & HeatingCo., 138 NLRB 716. Further it will be recommended thatRespondent preserve and make available to the Board,upon request, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary and useful to determine theamounts of backpay due and the rights of reinstatementunder the terms of this recommendation.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, I recommendthat:ClarksBrothersTransfer, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union, or in anyother labororganization,by discharging employees or inany other manner discriminating against them in regard tohire or tenure of employment or any term or condition ofemployment.(b)Threatening employees with discharge or othereconomic reprisals because of their union activities;creating the impression of surveillance of union activities;or in any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer Fred Van Valkenberg immediate and fullreinstatement to his former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings, iri the manner setforth in "the Remedy" section of the Trial Examiner'sDecision.(b) Notify the above-named employee if presently servingin the Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents all payroll and other records, as set forthin the "Remedy" section of the Trial Examiner's Decision.(d) Post at its terminal in Omaha, Nebraska, copies of theattached notice marked "Appendix." 24 Copies of saidnotice, on forms provided by the Regional Director fornot call upon Moore to testify There is no evidence that Van Valkenbergcaused Respondent any loss of business except when Bargenquast refusedto let him pick up freight on February 26, an action fairly attributable toRespondent's dispatching Van Valkenberg to the Ideal dock contrary toBargenquast's instructions.22Contrary to Respondent, I find nothing "incredible" in VanValkenberg's denial that Farris ever warned him about his behavior afterthe firstBargenquastepisode. I have noted above that Farris exaggeratedcustomer complaints against Van Valkenberg and, so far as the recordshows, Farris did nothing about Timm's reports that the other driversresented Van Valkenberg's "riding" them23As it would not materially change the recommended order, I find itunnecessary to determine whether the discharge was also violative of Sec8(a)(4) of the Act24 In the event no exceptions are filed asprovided by Sec 102.46 of theRules and Regulations of the NationalLaborRelationsBoard, thefindings, conclusions,recommendations, and RecommendedOrder hereinshall, as provided by Sec 102 48of the Rules and Regulations,be adoptedby the Board and becomeitsfindings,conclusions,and order,and allobjections thereto shall be deemed waived for all purposesIn the eventthat the Board's Order isenforced by a Judgmentof a United States CourtofAppeals, the wordsin the notice reading"Posted by Order of theNationalLaborRelationsBoard"shallbe changed to read"PostedPursuant to a Judgment of theUnited States Court of AppealsEnforcingan Order of the National LaborRelations Board " CLARKBROS.TRANSFER, INC.Region 17, shall, after being duly signed by the Respon-dent,be posted immediately upon receipt thereof, inconspicuous places, and be maintained for 60 consecutivedays. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.2515 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 17, in writing, within 10 days from the date of this Order, whatstepsRespondent has taken to comply herewith "DAIRY EMPLOYEES ANDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, it has been decided that we, Clark Bros, TransferInc., have violated the National Labor Relations Act, andwe have been ordered to post this Notice.TheNationalLaborRelationsAct gives you, asemployees, certain rights, including the right to self-organization; to form, join, or help unions; and to bargaincollectively through a representative of your own choosing.Accordingly, we give you these assurances:WE WILL NOT threaten to close the terminal, lead youto believe that your union activities are being watched,or do anything else that interferes with any of yourrights listed above.465WE WILL NOT fine ortake any reprisal against any ofyou because you have joined or supported, or willsupport General Drivers and Helpers Union Local No.554, affiliated with theInternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other union.WE WILL offer to give Fred Van Valkenberg his jobback,with full seniority and all other rights andprivileges, since he was found to have been dischargedbecause he supported the organizational campaign ofthe above-named Union.WE WILL also make up all pay Fred Van Valkenberglost, with 6 percent interest.All of you are free to become,remain,or refrain frombecoming or remaining members of the above-namedUnion or any other labor organization.DatedByCLARKBROS.TRANSFERINC.(Employer)(Representative)(Title)Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 610FederalBuilding,601East 12th Street, Kansas City,Missouri 64106, Telephone 816-374-5181.